DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amendments to claims 1-3 and 29 and the cancellation of claims 5 and 27, in the response filed October 27, 2022, have been entered.
Claims 1-3, 6, 8-9, 17-26, and 28-29 are currently pending in the above identified application.
Claims 17-22 have been withdrawn from consideration as being directed towards a non-elected invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6, 8-9, and 23-25 are rejected under 35 U.S.C. 103 as being unpatentable over US Pub. No. 2009/0324393 to Gonzalez in view of US Pub. No. 2006/0162277 to Schultz and US Pub. No. 2018/0105471 to Shi.
Regarding claims 1-3, 6, 8-9, and 23-25, Gonzalez teaches a gas turbine component (claim 2) (ceramic composite material component), such as ring seal segment or combustor heat shield (claim 3, shroud), comprising a base and a plurality of walls, the base and walls being independently formed and are from ceramic matrix composite plates and teaches ceramic matrix component contain fibers (Gonzalez, abstract, para 0005, 0007, 0012, 0030), reading on the base and walls being comprise of a ceramic matrix composite including reinforcing fibers embedded in a matrix.  Gonzalez teaches the flat plates being assembled with interlocking structure of projections that mate with recesses (Id., para 0009, 0011, 0014-0016), wherein the recessed can be partially through the walls such as groove or channels formed along the inner surface of the walls (Id., para 0033), reading on the component comprising at least one interlocking mechanical joint that comprising at least one groove (recesses) defined in the second subcomponent and into which a portion of the other of the first subcomponent is disposed (mated).  Gonzalez teaches the plates forming the base and walls being formed by unidirectional tape lay-ups (Id., para 0030), indicating the reinforcing fibers will be stacked in the thickness direction of the plate and aligned in the plane of the plate and the reinforcing fibers of the first subcomponent extending in a first direction.  Gonzalez teaches the interconnection structure (interlocking structures) further including a locking mechanism, specifically a pin, such as pins made from CMC material and teaches the configuration (Id., para 0014-0015, 0035, Fig. 6).  The pin is shown through the thickness of tab (Id., Fig. 6), reading on the pin extending along a second direction that is orthogonal to the first direction.  
Gonzalez does not appear to explicitly teach the CMC pin being disposed within an opening of the first subcomponent and within an opening of the second subcomponent.
However, Schultz teaches an interlocking corner joint having interlocking fingers from at least two sides with full or partial feed through dowel pegs or pins resulting in a stronger joint that will not pull apart in any one direction (Schultz, abstract), reading on the peg or pin reinforcing the two material being joined.  Schultz shows the dowel peg, or pin, extending through an opening in the left side and right-side locking fingers (Id., Figure 3, 7. 9), reading on the pin extending within an opening of both walls.  Schultz teaches the invention being used in stone, stone component, or any formed, welded, shaped or cut material (Id., para 0021).
It would have been obvious to one of ordinary skill in the art before the effective filing date to form the component of Gonzalez, wherein the interconnection structure including CMC pin at the corner joints as taught by Schultz, motivated by the desire of using conventionally known interlocking joint to join two materials and to result in a stronger joint that will resistant being pulled apart.  As the plate and bases are joined at 90° angle at the locking mechanism, the reinforcing fibers in the base plate will be, as best understood by Examiner, substantially orthogonal to the reinforcing fibers of the wall plates (claim 25).
The prior art combination does not appear to explicitly teach the CMC pin comprising a plurality of fibers oriented in the second direction.
However, Shi teaches a CMC article comprising a CMC substrate and a plurality of CMC reinforcing pins (Shi, abstract).  Shi teaches each CMC reinforcing pin may have ceramic fibers that are substantially aligned and run along the length of the CMC reinforcing pin, reading on the fibers being oriented in the second direction, to provide shear resistance to the CMC substrate (Id., para 0027).
It would have been obvious to one of ordinary skill in the art before the effective filing date to form the component of Gonzalez, wherein the fibers of the pin are aligned to run along the length of the CMC pin, motivated by the desire of using conventionally known fiber orientations predictably suitable for CMC pin used in CMC component and by the desire to provide shear resistance to the CMC component.
Regarding claims 2-3, the limitations “wherein the composite material component is a gas turbine engine component” and “wherein the composite material component is a shroud segment” are interpreted as intended use of the ceramic composite material component.  Examiner would like to note that the limitation(s) that are deemed to be a statement with regard to the intended use are not further limiting in so far as the structure of the product is concerned.  In article claims, a claimed intended use must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  MPEP § 2111.02.  Gonzalez teaches a gas turbine component (claim 2) (ceramic composite material component), such as ring seal segment or combustor heat shield (claim 3, shroud), comprising a base and a plurality of walls, the base and walls being independently formed and are from ceramic matrix composite plates (Gonzalez, abstract, para 0005, 0007, 0012, 0030), reading the component being a gas turbine engine component, including a shroud segment.
Regarding claim 6, the prior art combination shows the pin 80 extending in an interlaminar direction spanning an interlaminar width of the portion of one of the first subcomponent, specifically the tab 60, disposed therein the other of the recess 62, specifically a width greater than the width of the tab 60 (claim 6) (Gonzalez, Fig. 6, Schultz Fig. 7). 
Regarding claims 8-9, the prior art combination teaches the use of joints between the tabs and recesses including dado joints and rabbet joints (Gonzalez, para 0045), which Examiner is interpreting as reading on the groove comprising a rabbet joint proximate an opening of the groove (claim 8) and a dado notch in the other (claim 9) which cooperate to provide interlocking of the first subcomponent and the second subcomponent.
Regarding claim 23, the prior art combination shows the pin having a front end part that contacts an abutment of the opening of the second component (Schultz, Fig. 7).
Regarding claim 24, the prior art combination shows the portion of the wall (first subcomponent) that is disposed in the groove defining an abutment surface that is orthogonal to the first direction in which the reinforcing fiber of the wall extend, the abutment surface making contact with the other wall (second component) (Gonzalez, Gonzalez, Fig. 3, 9).

Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Gonzalez in view of Schultz and Shi, as applied to claims 1-3, 6, 8-9, and 23-25 above, in view of Joining of Materials and Structures to Messler.
Regarding claims 8-9, in an alternative interpretation that the claims intend for a rabbet and dado joint to form the locking mechanism, Gonzalez teaches the use of joints between the tabs and recesses including dado joints and rabbet joints (Gonzalez, para 0045).  Gonzalez does not explicitly teach the combination of a rabbet and dado joint as claimed.
However, Messler teaches a rigid integral mechanical interlocks must be designed and pre-fabricated into mating part, best used with material that do not exhibit much elasticity or plasticity including wood and ceramics (Messler, p. 161).  Messler teaches interlocks include notches or various tongues and groove in ceramics (Id.).  Messler teaches a specific combination of rabbet and dado joint is known in the art (Id., p. 163, Fig. 3.42).  While Messler focuses on the use of the interlock for wood parts, Gonzalez already establishes the use of both dado joints and rabbet joints predictably suitable for use in ceramic matrix composites.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to form the component of Gonzalez, wherein the interlocking mechanism containing protrusion and grooves is the rabbet and dado joint of Messler, motivated by the desire of using conventionally known rigid interlocking mechanism predictably suitable for use in combination and taught as predictably suitable joint taught by Gonzalez.

Allowable Subject Matter
Claims 26 and 28-29 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art combination, such as USPN 6,648,507 to Widrig and US Pub. No. 2003/0203179 to Hawkins, fails to teach the specifically claimed ceramic composite material component comprising the specifically claimed first subcomponent and second subcomponent with the at least one interlocking mechanical joint having the claimed configuration.

Response to Arguments
Applicant's arguments filed October 27, 2022 have been fully considered but are moot based upon the current grounds of rejection.  Applicant argues that the prior art combination fails to teach or suggest a CMC pin comprising a plurality of fibers oriented in the second direction.  However, Shi is relied upon for teachings this feature

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER ANN GILLETT whose telephone number is (571)270-0556.  The examiner can normally be reached on 7 AM- 5:30 PM EST M-H.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JENNIFER A GILLETT/               Examiner, Art Unit 1789